Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Beach balls at 30 percent under paragraph 1502, United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) followed; (2) kazoos in chief value of metal at 45 percent under paragraph 397, Abstract 32264 followed; (3) fur animals similar to those the subject of Abstract 25607 at 50 percent under paragraph 1519 (e); (4) novelties in chief value of rubber at 25 percent under paragraph 1537 (b), Abstracts 25607 and 41517 followed; and (5) siren whistles and horns in chief value of m^tal at 45 percent under paragraph 397, Abstracts 39948 and 40480 followed.